DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
A.		Species 1:  Applicant’s “first embodiment,” according to Figures 1-8 (see, e.g., ¶¶ 68-75 of the Specification of 05/10/2021).
B.		Species 2:  Applicant’s “second embodiment,” according to Figures 9-11 (see, e.g., ¶¶ 76-78).
C.		Species 3:  Applicant’s “third embodiment,” according to Figures 12-14 (see, e.g., ¶¶ 79-81).
D.		Species 4:  Applicant’s “fourth embodiment,” according to Figures 15-19 (see, e.g., ¶¶ 82-86).
E.		Species 5:  Applicant’s “fifth embodiment,” according to Figures 20-21 (see, e.g., ¶¶ 87-88).
F.		Species 6:  Applicant’s sixth or “another embodiment,” according to Figures 22-23 (see, e.g., ¶¶ 89-90).
G.		Species 7:  Applicant’s seventh or “another embodiment,” according to Figure 24-26 (see, e.g., ¶¶ 91-93).
H.		Species 8:  Applicant’s eighth or “another embodiment,” according to Figure 27-29 (see, e.g., ¶¶ 94-96).
I.		Species 9:  Applicant’s ninth or “another embodiment,” according to Figures 30-31 (see, e.g., ¶¶ 97-98).
J.		Species 10:  Applicant’s tenth or “another embodiment,” according to Figures 32-35 (see, e.g., ¶¶ 99-102).
K.		Species 11:  Applicant’s eleventh or “another embodiment,” according to Figures 36-37 (see, e.g., ¶¶ 103-104).
L.		Species 12:  Applicant’s twelfth or “another embodiment,” according to Figures 38-40 (see, e.g., ¶¶ 105-107).
M.		Species 13:  Applicant’s thirteenth or “another embodiment,” according to Figures 41-56 (see, e.g., ¶¶ 108-123).
N.		Species 14:  Applicant’s fourteenth or “another embodiment,” according to Figures 57-59 (see, e.g., ¶¶ 124-126).
O.		Species 15:  Applicant’s fifteenth or “another embodiment” according to Figures 60-67 (see, e.g., ¶¶ 127-134).
P.		Species 16:  Applicant’s sixteenth or “another embodiment” according to Figures 68-70 (see, e.g., ¶¶ 135-137).
Q.		Species 17:  Applicant’s seventeenth or “another embodiment,” according to Figure 71 (see, e.g., ¶ 138).
R.		Species 18:  Applicant’s eighteenth or “another embodiment,” according to Figures 72-86 (see, e.g., ¶¶ 139-153).
S.		Species 19:  Applicant’s nineteenth or “another embodiment,” according to Figures 87-103 (see, e.g., ¶¶ 154-170).
T.		Species 20:  Applicant’s 20th or “another embodiment,” according to Figures 104-111 (see, e.g., ¶¶ 171-178).
U.		Species 21:  Applicant’s 21st or “another embodiment,” according to Figures 112-118 (see, e.g., ¶¶ 179-185).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (see, e.g., the above-noted paragraphs of the specification).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached on Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
February 24, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832